Case: 12-60670       Document: 00512289153         Page: 1     Date Filed: 06/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2013
                                     No. 12-60670
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BASDEO SURESH LALL; FARIDA ALI,

                                                  Petitioners

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 939 247
                                BIA No. A089 939 248


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Basdeo Suresh Lall and Farida Ali, a married couple who are both natives
and citizens of Trinidad and Tobago, petition this court for review of an order
from the Board of Immigration Appeals (BIA) summarily affirming the
immigration judge’s (IJ) denial of their applications for withholding of removal
and for protection under the Convention Against Torture (CAT). During their
immigration hearing, Lall and Ali testified that Lall, Ali’s brother, and several


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60670     Document: 00512289153      Page: 2   Date Filed: 06/27/2013

                                  No. 12-60670

neighbors and friends were beaten and/or robbed in separate instances in
Trinidad and Tobago. All but one of the victims was specified to be of Indian
descent, while all of the attackers were described to be of African descent.
Although most of those attacks were reported to the local police, Lall and Ali
stated that they did not believe the police protected citizens of Indian descent.
      To obtain withholding of removal, an applicant must show a clear
probability that he will be persecuted upon his return to his home country. Roy
v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). The alien must present “some
particularized connection between the feared persecution” and the protected
ground upon which the alien’s application for relief relies. Faddoul v. INS,
37 F.3d 185, 188 (5th Cir. 1994). “[A]n alien must establish that race, religion,
nationality, membership in a particular social group, or political opinion was or
will be at least one central reason for persecuting the applicant.” Shaikh v.
Holder, 588 F.3d 861, 864 (5th Cir. 2009) (internal quotation marks and citation
omitted).
      We review an immigration court’s findings of fact for substantial evidence.
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We may not reverse an
immigration court’s factual findings unless “the evidence was so compelling that
no reasonable factfinder could conclude against it.” Id. at 537. Among the
findings of fact that we review for substantial evidence is the conclusion that an
alien is not eligible for withholding of removal or relief under the CAT. Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
      In their petition for review, the petitioners argue that the immigration
judge erred in finding that there was no evidence that the attacks upon Lall and
the others were motivated by race. They note that the IJ found their testimonies
to be credible, and they argue that the racial makeup of the victims and the
assailants shows that the crimes were racially motivated. They also contend
that they were entitled to a rebuttable presumption that they would be
persecuted in the future because they established past persecution.

                                        2
    Case: 12-60670    Document: 00512289153      Page: 3   Date Filed: 06/27/2013

                                  No. 12-60670

      Our examination of the record and the petitioners’ arguments shows that
the evidence was not so compelling that no reasonable factfinder could conclude
that the petitioners did not warrant the relief they sought. See Wang, 569 F.3d
at 537; Zhang, 432 F.3d at 344.
      Their petition for review is DENIED.




                                       3